UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4973



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


MAURICE DUGGER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00197)


Submitted:   April 30, 2008                   Decided:   May 20, 2008


Before WILLIAMS, Chief Judge, and NIEMEYER and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Monica L. Dillon, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Dugger pled guilty to distribution of cocaine

base (crack) and was sentenced to 121 months’ imprisonment.                 On

appeal, we determined that the district court improperly enhanced

Dugger’s offense level by two levels based on his sale of illegal

drugs while in prison.       We vacated the sentence and remanded for

resentencing.      The district court conducted a resentencing hearing

and sentenced Dugger to 97 months’ imprisonment. He again appeals,

contending that the district court failed to consider the 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007) factors in determining

his sentence.      We disagree and therefore affirm Dugger’s sentence.

            Appellate courts review sentences imposed by district

courts    for    reasonableness,    applying    an    abuse   of   discretion

standard.       Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007)

(discussing procedure district courts must follow in sentencing

defendant).       Here, the district court properly calculated the

guideline range and correctly treated the Sentencing Guidelines as

advisory.

            Dugger contends that the court did not consider the

factors set forth in 18 U.S.C.A. § 3553(a).             The district court

“need not robotically tick through § 3553(a)’s every subsection”

but should “provide [this Court] an assurance that the sentencing

court    considered    the   §   3553(a)    factors   with    regard   to   the


                                    - 2 -
particular defendant . . . .”        United States v. Moulden, 478 F.3d
652, 657 (4th Cir. 2007).      Here, the district court explained that

it had considered the § 3553(a) factors and stated that the 97-

month   sentence   “reflects   the    nature   and    circumstance    of   the

offense, the history and characteristics of the defendant, and the

needs for deterrence.”      The court also stated that it found no

basis for a departure.     We find that the district court adequately

considered the § 3553(a) factors.

            Further, we find that the 97-month sentence, which is the

bottom of the advisory guideline range, and well below the twenty-

year statutory maximum sentence, see 21 U.S.C.A. § 841(b)(1)(C)

(West 1999 & Supp. 2007), is reasonable.              See United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying presumption of

correctness to within-guideline sentence); see also Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption of

reasonableness of within-guideline sentence).              Accordingly, we

affirm Dugger’s sentence.      We dispense with oral argument because

the facts and legal contentions are adequately addressed in the

materials   before   the   court     and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                   - 3 -